Citation Nr: 1015505	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from October 1972 to 
January 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  In an unappealed October 1995 rating decision, the 
Veteran's claim of entitlement to service connection for low 
back disability was denied.

2.  The evidence associated with the claims file subsequent 
to the October 1995 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The record reflects that the Veteran originally filed his 
claim of entitlement to service connection for a low back 
injury in October 1993.  In an October 1995 rating decision, 
the RO denied the Veteran's claim based on its determination 
that the Veteran's single complaint of back pain while called 
to active duty for training in August 1990 was acute and 
transitory with no permanent residuals shown at the time of 
his separation from active service.  The Veteran did not 
appeal this decision.    

The pertinent evidence of record at the time of the October 
1995 rating decision included the following: the Veteran's 
service treatment records (STRs) showing that the Veteran 
complained of lower back pain and was diagnosed with 
mechanical back strain while on Active Duty for Training 
(ACDUTRA) in August 1990; an October 1990 statement from the 
Veteran in which he reported that he had injured his lower 
back while serving on active duty in Japan; the Veteran's 
October 1993 claim form in which he reported that he had 
injured his back in August 1990; and a February 1994 
statement from the Veteran in which he reported that he had 
injured his back doing physical training (PT) while on 
ACDUTRA in Japan in August 1990.
 
The evidence that has been received since the October 1995 
rating decision includes the following: a June 2006 statement 
from the Veteran's representative indicating that the 
Veteran's back condition was a result of his service-
connected right knee disability; a March 2006 statement from 
the Veteran's private physician in Taiwan in which the 
examiner reported that the Veteran walked with a noticeable 
limp as a result of his service-connected right knee 
disability; a January 2007 statement from the Veteran in 
which he reported that he was having a total right knee 
replacement, January 2007 VA Medical Center treatment records 
documenting the Veteran's total right knee replacement 
surgery; the report of a May 2007 VA contracted examination 
noting that the Veteran reported experiencing increased 
severity and frequency of back pain after knee flare-up 
episodes and showing the examiner diagnosed the Veteran with 
lumbosacral muscle strain; and a January 2008 private medical 
record which shows that the Veteran has continued to complain 
of low back pain since his May 2007 VA contracted 
examination.  

The Board finds that the post-service medical evidence 
showing that the Veteran has a low back disability and that 
he walks with a noticeable limp and the May 2007 VA 
contracted examination report in which the Veteran reported 
that his back pain was worse after episodes of knee flare-ups 
are new and material.  In this regard the Board notes that 
this evidence directly addresses the reason the claim was 
originally denied.  The evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, 
the evidence is sufficient to raise a reasonable possibility 
of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to 
service connection for a low back disability is in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a low back 
disability is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to a low 
back disability is decided.

As discussed above, in August 1990 while the Veteran was 
serving on ACDUTRA he injured his back.  He was diagnosed 
with mechanical back strain and shortly after, his period of 
ACDUTRA ended.

In June 2006, the Veteran reported that he felt that his low 
back disability was a result of his service-connected right 
knee disability.  The record reflects that the Veteran is 
service-connected for his right knee disability with an 
evaluation of 30 percent.  Additionally, the evidence of 
record shows that in January 2007 the Veteran underwent total 
right knee replacement surgery.  

In May 2007, the Veteran was afforded a VA contracted 
examination.  At that time the Veteran reported he had begun 
to experience low back pain in 1995 and that his low back 
pain increased in severity and frequency after knee pain 
flare-ups.  The examiner diagnosed the Veteran with 
lumbosacral strain.  However, the examiner did not provide an 
opinion as to the etiology of the Veteran's low back 
disability.

The Veteran is competent to report his symptoms, including 
pain, and what makes the symptoms worse.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.

Additionally, service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Therefore, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any currently present low back disability, to 
include whether it was caused or chronically worsened by his 
service-connected right knee disability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The 
claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and a 
review of the claims files, the 
examiner should provide an opinion with 
respect to each currently present low 
back disorder as to whether there is a 
50 percent or better probability that 
the disorder is etiologically related 
to the Veteran's active service, to 
include the August 1990 incident of 
mechanical back strain, or that it was 
caused or chronically worsened by the 
Veteran's service-connected right knee 
disability.  

The supporting rationale for all 
opinions expressed must also be 
provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
adjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disability on a de novo basis.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


